Exhibit 99.1 Secured Digital Expects to File Amended Quarterly Report and Have "E" Removed at End of Its Symbol NEW YORK, NY (MARKET WIRE) 12/12/08 Secured Digital Applications, Inc. (OTCBB: SDGLE), a provider of mobile communication, outsourced business and information technology consulting services announced today that it is in the process of having its quarterly report for the quarter ended September 30, 2008 reviewed by its independent registered public accounting firm and expects to file its amended quarterly report shortly. The Company expects the Over-the-Counter Bulletin Board to remove the "E" at the end of its symbol after it has filed its amended quarterly report for Q3 2008. The "E" was added to the Company's symbol on December 11, 2008 to reflect that the Company is not current with its filings with the Securities and Exchange Commission. About Secured Digital Applications, Inc.: Secured Digital Applications, Inc. is a provider of mobile communication, business process outsourcing and multimedia content production services. The Company's business is organized under two divisions. The first division is involved in multimedia production, information technology, computing consulting and business process outsourcing services.
